Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/181,844 filed on 02/22/2021. Claims 1-20 are pending in the application.  

Specification
2. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title: swift charge mobile storage for charging electric vehicles. 

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.  Claims 1-3, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sosinov et al. (U.S. Patent 9,592,742).
5. As to claim 1 Sosinov discloses a method (Abstract), comprising:
charging energy storage devices in a fleet of one or more mobile direct-current electric vehicle chargers (MCUs) at a first location (electric power supplies 200 (charging energy storage devices) mounted on motorized cart 240 of electric vehicle chargers 190 (fleet of one or more mobile direct-current electric vehicle chargers) disposed in a parking area/lot that includes a base station 407 (first location) - col.4, ll.63-67; col.5, ll.1-6; col.5, ll.28-67; col.6, ll.1-16; col.26, ll.9-63; Figs.1, 9); and
transporting the MCUs to one or more secondary locations at which the MCUs are to be used to charge one or more electric vehicles (electric power supply 200 is mounted on motorized cart 240 so as to enable locomotion of electric power supply 200 and power coupling element 220 of electric vehicle chargers 190 (fleet of one or more mobile direct-current electric vehicle chargers) such as for moving from a first location to a second location; process 530 pertains to moving the electric vehicle charger to the electric vehicle to be charged so as to accomplish electric vehicle charging - col.5, ll.3-8; col.7, ll.12-23; col.9, ll.37-42; col.28, ll.15-34; col.31, ll.65-67; col.32, ll.1-8; Figs.1-2, 9, 13-14).


Claim 2 The method comprises retrieving an MCU having a partially or fully discharged energy storage device from one of the secondary locations and recharging the energy storage device at the first location (col.32, ll.54-67; col.33, ll.1-9; Fig.14);
Claim 3 The method comprises transporting one of the MCUs from one of the secondary locations to another location at which it is to be used to charge one or more electric vehicles (col.32, ll.54-65; Fig.14);
Claim 7 The method comprises transmitting a signal to an electric vehicle driver or an electric vehicle passenger providing the location of one or more MCU s (col.28, ll.58-67; col.29, ll.1-5; col.31, ll.59-64);
Claim 8 The method comprises transmitting a signal to the electric vehicle driver or the electric vehicle passenger reporting the charge status of the one or more MCUs (col.32, ll.18-34);
Claim 14 The method comprises charging a plurality of electric vehicles using one of the mobile direct-current electric-vehicle chargers at one of the secondary locations col.5, ll.3-8; col.7, ll.12-23; col.9, ll.37-42; col.28, ll.15-34; col.31, ll.65-67; col.32, ll.1-8; col.32, ll.54-65; Figs.1-2, 9, 13-14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as unpatentable by Sosinov in view of Ibanez-Guzman et al. (FR Pub. No.: 2984254).
With respect to claims 4-6 and 9 Sosinov does not explicitly describe the method comprising dispatching a service technician to one of the MCUs in response to an electronic signal from the MCU.
As to claims 4-6 and 9 Anez-Guzman in combination with Sosinov discloses:
Claim 4 The method comprises dispatching a service technician to one of the MCUs in response to an electronic signal from the MCU (page 3, last ¶);
Claim 5 The method, wherein dispatching the service technician comprises sending a request to the service technician as an electronic signal (page 3, last ¶; page 6, ¶ 3);
Claim 6 The method comprises dispatching a service technician to one of the MCUs in response to an electronic signal received from one or more electrical vehicle operators or passengers (page 3, last ¶; page 6, ¶ 3);
Claim 9 The method comprises transmitting a signal to the electric vehicle driver or to the electric vehicle passenger concerning reserving a time to charge the electric vehicle from one of the MCUs (page 2, ¶¶ 6-7; page 5, last ¶; page 6, ¶¶ 1-3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Anez-Guzman’s teaching regarding the method comprising dispatching a service technician to one of the MCUs in response to an electronic signal from the MCU to modify Sosinov’s invention by making a human diagnosis if the detected problem is a malfunction of the mobile electric vehicle (page 3, last ¶).
8.  Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable by Sosinov in view of Lee et al. (U.S. Pub. No.: 20190275907).
With respect to claims 10-11 Sosinov does not explicitly describe the method comprising charging the energy storage devices during a period of reduced electric power rates.
As to claims 10-11 Lee in combination with Sosinov describes:
Claim 10 The method comprises charging the energy storage devices during a period of reduced electric power rates (Abstract; ¶ 172);
Claim 11 The method comprises charging the energy storage devices during a time period that avoids some or all utility demand charges (Abstract; ¶¶ 29; 171-172).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Lee’s teaching regarding the method  charging the energy storage devices during a period of reduced electric power rates to modify Sosinov’s invention by inexpensively charging the battery the storage devices of the chargers, then the power charged in the storage devices of the chargers is supplied to the electric cars at a cost corresponding to a usual time slot, thereby making a charging service provider create a profit (¶ 171).
9.  Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable by Sosinov in view of Leary (U.S. Pub. No.: 20150042278).
With respect to claims 12-13 Sosinov does not explicitly describe the method comprising discharging at least one of the energy storage devices into an electric power grid.
As to claims 12-13 Leary in combination with Sosinov recites:
Claim 12 The method comprises discharging at least one of the energy storage devices into an electric power grid from which it was charged (Abstract; ¶¶ 43-44; 51);
Claim 13 The method comprises discharging at least one of the energy storage devices into an electric power grid other than an electric power grid from which it was charged (Abstract; ¶¶ 43-44; 51; 87; 119-120). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Leary’s teaching regarding the method comprising discharging at least one of the energy storage devices into an electric power grid to modify Sosinov’s invention by collecting a data that is useful for vehicle-to-grid (V2G) to determine which energy storage devices of electric venicles can advantageously return power to the power grid (¶ 87).

With respect to claims 15-18 Sosinov does not explicitly describe the method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 50 KW or greater.
As to claims 15-18 Zhao in combination with Sosinov teaches:
Claim 15 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 50 KW or greater (Abstract; ¶¶ 75-76);
Claim 16 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 100 KW or greater (Abstract; ¶¶ 75-76);
Claim 17 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 200 KW or greater (Abstract; ¶¶ 75-76);
Claim 18 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 400 KW or greater (Abstract; ¶¶ 75-76).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Leary’s teaching regarding the method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 50 KW or greater to modify Sosinov’s invention by facilitating greater flexibility and scalability (¶ 76).




With respect to claims 19-20 Sosinov does not explicitly describe the method, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 100 kWh.
As to claims 19-20 Bradwell in combination with Sosinov teaches:
Claim 19 The method, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 100 kWh (Abstract; ¶¶ 68; 70; 97; 102; 106; 113);
Claim 20 The method, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 400 kWh (Abstract; ¶¶ 68; 70; 97; 102; 106; 113).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bradwell’s teaching regarding the method, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 100 kWh to modify Sosinov’s invention by proving energy storage devices (e.g., batteries) that are capable of storing a large amount of energy and are transportable on a vehicle (e.g., truck), wherein the energy storage devices include processors for  regulating the flow of electrical energy into at least a subset of the one or more energy storage cells such that the energy storage material undergoes sustained self-heating during charge/discharge (¶¶ 3; 8; 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/Primary Examiner, Art Unit 2851